Name: Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2015-02-07

 7.2.2015 EN Official Journal of the European Union L 31/25 COUNCIL DECISION (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 300(3) and Article 305 thereof, Having regard to Council Decision 2014/930/EU of 16 December 2014 determining the composition of the Committee of the Regions (1), Having regard to the proposals made by each Member State, Whereas: (1) Article 300(3) of the Treaty requires that members or alternate members of the Committee of the Regions, besides being representatives of regional or local bodies, either hold a regional or local authority electoral mandate or are politically accountable to an elected assembly. (2) Article 305 of the Treaty provides for the members of the Committee of the Regions and an equal number of alternate members to be appointed by the Council for five years in accordance with the proposals made by each Member State. (3) As the term of office of the members and alternate members of the Committee of the Regions expired on 25 January 2015, it was necessary to appoint new members and alternate members. (4) On 26 January 2015, the Council adopted Decision (EU) 2015/116 (2) appointing the members and alternate members proposed by the Belgian, Bulgarian, Czech, Danish, Estonian, Irish, Greek, Spanish, French, Croatian, Italian, Cypriot, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Dutch, Austrian, Portuguese, Romanian, Slovenian, Slovak, Finnish, and Swedish Governments, 23 members and 23 alternate members proposed by the German Government and 18 members and 16 alternate members proposed by the Polish Government for the period from 26 January 2015 to 25 January 2020. Members and alternate members whose nominations had not been communicated to the Council by 22 January 2015 could not be included in Decision (EU) 2015/116. (5) On 2 February 2015 and on 3 February 2015, the list of members and alternate members proposed by the UK Government as well as the list containing one member and one alternate member proposed by the German Government were submitted to the Council. Those members and alternate members should be appointed for the same period running from 26 January 2015 to 25 January 2020 as the members and alternate members appointed by Decision (EU) 2015/116. This Decision should therefore apply retroactively from 26 January 2015. A third Decision appointing the remaining members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 will be adopted at a later date, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the period from 26 January 2015 to 25 January 2020:  as members, the persons listed by Member State in Annex I;  as alternate members, the persons listed by Member State in Annex II. Article 2 This Decision shall enter into force on the date of its adoption. It shall take effect on 26 January 2015. Done at Brussels, 5 February 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 365, 19.12.2014, p. 143. (2) Decision (EU) 2015/116 of the Council of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). ANNEX I Ã Ã ÃÃ Ã Ã Ã Ã ÃÃ  I  ANEXO I  PÃ Ã LOHA I  BILAG I  ANHANG I  I LISA  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  PRILOG I  ALLEGATO I  I PIELIKUMS  I PRIEDAS  I. MELLÃ KLET  ANNESS I  BIJLAGE I  ZAÃ Ã CZNIK I  ANEXO I  ANEXA I  PRÃ LOHA I  PRILOGA I  LIITE I  BILAGA I Ã §Ã »Ã µÃ ½Ã ¾Ã ²Ã µ/Miembros/Ã lenovÃ ©/Medlemmer/Mitglieder/Liikmed/Ã Ã ­Ã »Ã ·/Members/Membres/Ã lanovi/Membri/LocekÃ ¼i/Nariai/Tagok/Membri/Leden/CzÃ onkowie/Membros/Membri/Ã lenovia/Ã lani/JÃ ¤senet/LedamÃ ¶ter DEUTSCHLAND Frau Marion WALSMANN Mitglied des ThÃ ¼ringer Landtags UNITED KINGDOM Cllr Stephen ALAMBRITIS Leader of London Borough of Merton Mr Michael ANTONIW Assembly Member for Pontypridd Cllr Sir Albert BORE Member of Birmingham City Council Cllr Robert Charles BRIGHT Leader of Newport City Council Cllr Anthony Gerard BUCHANAN Councillor East Renfrewshire Council Cllr Joseph COONEY Leader of Pendle Council Cllr Andrew Varah COOPER Member of Kirklees Council Cllr Trevor CUMMINGS Member of Ards Borough Council Jeremy Roger EVANS Assembly Member Greater London Authority Ms Megan FEARON Member of the Northern Ireland Assembly Ms Patricia Josephine FERGUSON Constituency member for Glasgow Maryhill & Springburn Cllr Robert Ian Neilson GORDON Member of Hertfordshire Council Cllr Judith HUGHES Member of Kirklees Council Cllr Gordon Charles KEYMER Leader of Tandridge District Council Cllr Margaret Ann LISHMAN Member of Burnley Council Cllr Cormack MCCHORD Councillor for Stirling Mr William Stewart MAXWELL MSP for West of Scotland Cllr Kevin PEEL Member of Manchester City Council Cllr Dorothy SHARPE Member of East Riding of Yorkshire Council Cllr Jill SHORTLAND Member of Somerset Council Cllr Harvey SIGGS Member of Mendip Council Cllr Judith Anne WALLACE Member of North Tyneside Council Cllr Paul WATSON Leader, Sunderland Council Cllr Emily WESTLEY Member of Hastings Council ANNEX II Ã Ã ÃÃ Ã Ã Ã Ã ÃÃ  II  ANEXO II  PÃ Ã LOHA II  BILAG II  ANHANG II  II LISA  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IÃ  ANNEX II  ANNEXE II  PRILOG II  ALLEGATO II  II PIELIKUMS  II PRIEDAS  II. MELLÃ KLET  ANNESS II  BIJLAGE II  ZAÃ Ã CZNIK II  ANEXO II  ANEXA II  PRÃ LOHA II  PRILOGA II  LIITE II  BILAGA II Ã Ã °Ã ¼Ã µÃ Ã Ã ½Ã ¸Ã º-Ã Ã »Ã µÃ ½Ã ¾Ã ²Ã µ/Suplentes/NÃ ¡hradnÃ ­ci/Suppleanter/Stellvertreter/Asendusliikmed/Ã Ã ½Ã ±ÃÃ »Ã ·Ã Ã Ã Ã ­Ã /Alternate members/SupplÃ ©ants/Zamjenici Ã lanova/Supplenti/AizstÃ jÃ ji/Pakaitiniai nariai/PÃ ³ttagok/Membri Supplenti/Plaatsvervangers/ZastÃpcy czÃ onkÃ ³w/Suplentes/SupleanÃ i/NÃ ¡hradnÃ ­ci/Nadomestni Ã lani/VarajÃ ¤senet/Suppleanter DEUTSCHLAND Frau Dorothea MARX Mitglied des ThÃ ¼ringer Landtags UNITED KINGDOM Cllr Sanchia ALASIA Member of London Borough of Barking & Dagenham Jennette ARNOLD Assembly Member Greater London Authority Cllr Shurma BATSON Member of Stevenage Council Cllr Zahid Mehmood CHAUHAN Member of Oldham Council Cllr John Paul FINDLOW Member of Cheshire East Council Cllr Gillian FORD Member of London Borough of Havering Cllr Barbara GRANT East Renfrewshire Council Cllr Suzanne Ellen GROCOTT Member of London Borough of Merton Cllr Arnold HATCH Member of Craigavon Borough Council Cllr Doreen HUDDART Member of Newcastle City Council Cllr Ronald Arvon HUGHES Member of Conwy County Borough Council Mr James Robert HUME Regional List member for South of Scotland Cllr Imran HUSSAIN Member of Bradford Council Cllr Geoffrey KNIGHT Member of Lancaster Council Sir James Angus Rhoderick MCGRIGOR Regional List Member for the Highlands and Islands Mr Fearghal MCKINNEY Member of the Northern Ireland Assembly Cllr Robert John PRICE Leader of Oxford Council Cllr Gary ROBINSON Leader Shetland Islands Council Cllr Linda ROBINSON Member of Wychavon Council Cllr Sarah Elizabeth RUSSELL Member of Derby Council Cllr David SHAKESPEARE Member of Wycombe Council Rhodri Glyn THOMAS Assembly Member for Carmarthen East and Dinefwr Cllr Kay TWITCHEN Member of Essex County Council Cllr Martin John Beresford VEAL Chairman, Bath & North East Somerset Council